Citation Nr: 0805592	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  03-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) for the 
time period from November 9, 2001 to December 18, 2005.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) for the 
time period beginning on December 19, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1987 and from November 1990 to April 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 10 percent rating, effective October 1, 
2002.  The veteran perfected an appeal as to the initial 
disability rating assigned.

In a May 2003 rating decision, the RO determined that its 
January 2003 rating decision, which assigned October 1, 2002 
as the effective date of service connection for PTSD, was 
clearly and unmistakably erroneous, and assigned November 9, 
2001 as the proper effective date of service connection for 
the veteran's entitlement to an initial 10 percent evaluation 
for his PTSD.

In March 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for further 
development.

In a January 2006 rating decision, the AMC granted a higher 
initial rating for PTSD and assigned a 50 percent rating, 
effective December 19, 2005.  Because the RO did not assign 
the maximum disability rating possible, the appeal for a 
higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In August 2006, the Board again remanded this case to the RO 
via the AMC for further development.



FINDINGS OF FACT

1.  For the time period from November 9, 2001 to December 18, 
2005, the veteran's PTSD was manifested by mild to moderate 
symptoms, including chronic anxiety, sleep problems, 
difficulty concentrating, avoidance of crowds, diminished 
interest in activities, panic attacks, anger, and 
irritability.

2.  For the time period beginning on December 19, 2005, the 
veteran's PTSD has been manifested by moderate to severe 
symptoms, including anxiety, avoidance of social activities 
and crowds, short-term memory loss, hypervigilance, chronic 
sleep impairment, occasional nightmares, daily intrusive 
thoughts of combat, flashbacks, restricted affect, diminished 
interest in activities, increased arousal, irritability, 
difficulty concentrating, exaggerated startle response, and a 
GAF score of 51.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for PTSD 
from November 9, 2001 to December 18, 2005 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for an initial rating in excess of 50 
percent for PTSD for the time period beginning on December 
19, 2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in September 2002, prior to the 
adjudication of his claim in the January 2003 rating decision 
at issue.  Additional VCAA letters were sent to the veteran 
in December 2005, August 2006, and February 2007.

The VCAA letters summarized the evidence needed to 
substantiate the current claims and VA's duty to assist.  
They also specified the evidence that the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letters clearly satisfied the first three 
"elements" of the notice requirement.  In addition, the 
September 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you"; the December 2005 letter stated: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original); and the August 
2006 and February 2007 letters stated: "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  These statements satisfied the 
fourth "element" of the notice requirement, in that they 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claims, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
August 2006 and February 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, VA 
examination reports, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - this 
practice is known as "staged ratings."  See id. at 126.

Specific rating criteria - PTSD

For the time period from November 9, 2001 to December 18, 
2005, the veteran's PTSD was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

For the time period beginning on December 19, 2005, the 
veteran's PTSD has been evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10 percent - Occupational and social impairment due to 
mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Global Assessment of Functioning (GAF) scores

GAF scores are a scale rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally the person functions well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See DSM-IV, pp. 44-47; see also 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

Initial evaluation from November 9, 2001 to December 18, 2005

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 30 percent evaluation 
for the time period from November 9, 2001 to December 18, 
2005.

According to an October 2001 letter from a nurse (J.M.S.) at 
the Vet Center in Worcester, Massachusetts where the veteran 
sought treatment for his PTSD, the veteran suffered from 
anxiety and tension almost continually since returning from 
his service in the Persian Gulf War.  J.M.S. reported that 
the veteran experienced sleep problems, emotional ups and 
downs, trouble concentrating, diminished interest in 
activities, panic attacks, nightmares, anger, and 
irritability.  She stated that he could not be around crowds, 
that he preferred to be at home with his family, and that his 
involvement in his church had significantly decreased.  
Furthermore, she reported that he avoided any activities that 
brought back war trauma.

During a QTC examination in July 2002, the veteran was 
diagnosed with PTSD and assigned a GAF score of 70.  The 
Board acknowledges the functionality of such a GAF score and 
notes that it is to be considered, but ultimately it is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  The QTC examiner reported that the veteran 
had a sleeping problem and took daily medication for anxiety.  
The veteran lived with his wife and two children and 
experienced no specific difficulty at work.  During the 
examination, the veteran was casually dressed and properly 
groomed, and he exhibited well-organized thought processes 
and fair insight.  The veteran reported that he experienced 
guilty feelings pertaining to his involvement in the Persian 
Gulf War and that he avoided new social relationships and 
crowds.  The veteran's PTSD symptoms included being easily 
startled and having intrusive thoughts, anxiety attacks, and 
mild depression.  He had no history of hallucinations, 
delusions, paranoid ideation, or suicide ruminations.

According to a November 2002 letter from J.M.S. at the 
Worchester Vet Center, the veteran continued to suffer from 
sleep problems and had trouble concentrating, which affected 
his ability to take college courses.  He reportedly 
experienced anxiety at work and was always "on alert," and 
he preferred to isolate himself from others and avoid crowds.  
He was also bothered by anger and frustration.

Numerous treatment records from the VA Medical Center (VAMC) 
in Worcester also demonstrate that the veteran was plagued by 
anxiety throughout the time period from November 9, 2001 to 
December 18, 2005.  A March 2001 treatment record noted that 
the veteran had trouble studying and concentrating.  Progress 
notes from November 2002 documented that the veteran reported 
having more problems at work with regard to concentration, 
and he also had problems with sleep and still felt anxious.  
A January 2003 outpatient treatment record noted that the 
veteran's anxiety problems had never completely gone away 
with any treatment that he had had in the past, and that the 
veteran experienced internal feelings of nervousness and was 
bothered by crowds.  An April 2003 treatment record noted 
that the veteran's anxiety was clearly not far away, despite 
the veteran having the ability to be pleasant and well-
focused during treatment sessions.  A January 2004 treatment 
record noted that the veteran had trouble with sleep as well 
as a great deal of problems with worries that affected his 
concentration; the veteran reported that he would like to do 
more reading and be able to progress further in his job, but 
his mental difficulties prevented him from doing so.  A 
December 2004 treatment record noted that the veteran still 
had a lot of anxiety despite taking medication.

The Board acknowledges that, in numerous treatment records 
dated from March 2001 to May 2005 from the Worcester VAMC, it 
was noted that the veteran had a supportive wife and family, 
that he enjoyed his job, and that he manifested good 
concentration, mood, and social skills, with PTSD being mild.

However, after taking all of the evidence into consideration, 
the Board finds that the veteran's disability picture more 
nearly approximates the criteria for a higher 30 percent 
rating for PTSD from November 9, 2001 to December 18, 2005, 
but no more.

The symptomatology to warrant a 50 percent evaluation under 
the criteria of Diagnostic Code 9411 is not shown in the 
veteran's case from November 9, 2001 to December 18, 2005.  
In order to warrant an evaluation of 50 percent under 
Diagnostic Code 9411, the evidence must show that the 
veteran's PTSD was characterized by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  As described above, the veteran's symptoms of 
PTSD on an overall basis from November 9, 2001 to December 
18, 2005 will not support a higher evaluation under this 
criteria.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximated a 50 percent evaluation at 
any time from November 9, 2001 to December 18, 2005.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent rating is warranted for 
PTSD from November 9, 2001 to December 18, 2005.  The benefit 
sought on appeal is granted to that extent.



Initial evaluation beginning on December 19, 2005

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an initial evaluation in 
excess of 50 percent for the time period beginning on 
December 19, 2005.

During a VA medical examination on December 19, 2005, the 
veteran was diagnosed with military-related PTSD and assigned 
a GAF score of 51.  The veteran reported that he experiences 
severe and chronic symptoms of anxiety.  It was noted that he 
is employed full-time and that he has a stable, long-term 
marriage.  He typically avoids social activities and crowds 
of people.  Upon examination, the veteran was well-groomed, 
fully oriented, calm, and cooperative, with good eye contact, 
normal speech, and no impairment of thought process or 
communication.  No hallucinations, delusions, or suicidal or 
homicidal ideations were exhibited.  The veteran's PTSD 
symptoms include short-term memory loss, hypervigilance, 
chronic sleep impairment, occasional nightmares, daily 
intrusive thoughts of combat, flashbacks, restricted affect, 
diminished interest in activities, increased arousal, 
irritability, difficulty concentrating, exaggerated startle 
response.  He does not suffer from panic attacks.  The 
examiner concluded that the veteran's chronic, severe anxiety 
has interfered with social and family activities.

A February 2007 treatment record from the Worcester VAMC 
noted that the veteran was doing very well, with his job 
going well and his family life being reasonable.  He has 
occasional flashbacks, but feels fairly stable due to the 
current combination of medications that he is taking for his 
PTSD.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 50 percent for the veteran's PTSD for 
the time period beginning on December 19, 2005 is not 
warranted.  In order to warrant an evaluation in excess of 50 
percent under Diagnostic Code 9411, the evidence must at 
least show that the veteran's PTSD is characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  As described above, the 
veteran's symptoms of PTSD on an overall basis for the time 
period beginning on December 19, 2005 will not support a 
higher evaluation under this criteria.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 50 
percent for PTSD for the time period beginning on December 
19, 2005 is not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is denied 
to that extent.


ORDER

A 30 percent initial disability rating for PTSD is granted 
for the time period from November 9, 2001 to December 18, 
2005, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 50 
percent for PTSD for the time period beginning on December 
19, 2005 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


